                                Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 1 of 28

AO 442 (Rev. 11/11) Arrest Warrant



                                                   UNITED STATES DISTRICT COURT
                                                                                    for the

                                                                             District of Columbia


                         United States of America
                                             v.                                       )
                         Richard Barnett aka "Bigo"                                   )          Case No.
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                      Defendant


                                                                       ARREST WARRANT
To:          Any authorized law enforcement officer

             YOU ARE COMMANDED                          to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                 Richard Barnett aka "Bigo"
                                              ---------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment                   o       Superseding Indictment            o Information         o   Superseding Information              loA Complaint

o      Probation Violation Petition                     o   Supervised Release Violation Petition               o Violation      Notice      0 Order of the Court

This offense is briefly described as follows:

      18 U.S.C. 1752(a)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

   40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct on Capitol Grounds

      18 U.S.C. 641- Theft of Public Money, Property, or Records
                                                                                                                                 G. Michael Harvey
                                                                                                                                 2021.01.0719:49:39
                                                                                                                                 -05'00'
Date:        01107/2021
                                                                                                                 Issuing officer'S signature


                             Washington, DC                                                        G. MICHAEL HARVEY, U.S. Magistrate Judge
City and state:
                                                                                                                   Printed name and title


                                                                                    Return

             This warrant was received on                (date)   (h (t   <I 1. I
                                                                                          , and the person was arrested on          (date)     0\   10 e; I   L   "1. I

 at   (city and state)       Be", ;'oov,· II P      ,;l, tc= -_ ~. )
                                                    i




 Date:         Q I   I \\{ '2..t1   'l. I



                                                                                              :;;;141\ -H,~')   (A) ( '/ If   ff !5fX"'''' { 14.5('•..f             /     r tr
                                                                                                                    Printed name and title
          CaseCase
               1:21-mj-00013-GMH  *SEALED*
                   1:21-mj-00013-GMH       Document
                                      Document       1 01/19/21
                                               17 Filed Filed 01/07/21
                                                                   Page Page  1 of 1
                                                                        2 of 28




                                                               WESTERN DISTRICT OF ARKANSAS
                                      District of Columbia        FAYETTEVILLE DIVISION
                                                                      5:21MJ-5001-001
                                                                  FILED ON JANUARY 8, 2021




                 Defendant(s)




Code Section                                             Offense Description




                                                                       Complainant’s signature


                                                                        Printed name and title




                                                                          Judge’s signature


                                                                        Printed name and title
  Case Case
       1:21-mj-00013-GMH  *SEALED*
            1:21-mj-00013-GMH      Document
                               Document     1-1 01/19/21
                                        17 Filed Filed 01/07/21
                                                           Page 3Page
                                                                  of 281 of 3




                                    STATEMENT OF FACTS

        On January 6, 2021, your affiant, Special Agent James Soltes of the Capitol Police
Department, was on duty and performing my official duties as an Officer in the United States
Capitol Police. Specifically, I was detailed and deployed in the surrounding area of the United
States Capitol building to provide protective functions for members of Congress and their staff.
As a Special Agent in the United States Capitol Police, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. Specifically, elected
members of the United States House of Representatives and the United States Senate were meeting
in separate chambers of the Capitol to certify the vote count of the Electoral College of the 2020
Presidential Election, which had taken place on November 3, 2020. The joint session began at
approximately 1:00 p.m. Vice President Mike Pence was present and presiding in the Senate
chamber.
        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, at approximately 2:15
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, members of the United States House of Representatives and United States
Senate, including the President of the Senate, Vice President Mike Pence, were instructed to—and
did—evacuate the chambers. Accordingly, the joint session of the United States Congress was
effectively suspended until approximately 8:00 p.m.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
        In the course of my duties, I learned that an individual entered the restricted office area of
the Speaker of the House of Representatives Nancy Pelosi and took photographs with his feet
propped up on furniture. Those photos were circulated on numerous news media platforms which
identified the individual as RICHARD BARNETT of Gravette, Arkansas. Capitol Police searched
law enforcement databases including Department of Motor Vehicle records and obtained a
photograph and biographical information for BARNETT. These records confirmed that the
individual in the news photographs did in fact appear to be RICHARD BARNETT of Gravette,
Arkansas DOB 07/12/1960.
        The photos circulated by news media depict BARNETT in and around U.S. Capitol
property. One photo shows BARNETT seated inside of Nancy Pelosi’s office with his feet propped
on a desk with an America flag lying on an adjacent credenza. BARNETT is wearing a hat, plaid
jacket, blue jeans, and brown boots in the photo. Another photo depicts BARNETT seated holding
  Case Case
       1:21-mj-00013-GMH  *SEALED*
            1:21-mj-00013-GMH      Document
                               Document     1-1 01/19/21
                                        17 Filed Filed 01/07/21
                                                           Page 4Page
                                                                  of 282 of 3




an envelope in his left hand addressed to The Honorable Billy Long 2453 Rayburn House Office
Building Washington, D.C. 20515 and a digital signature of Nancy Pelosi. In another photo, an
individual whose face is blocked by a flag but appears to be BARNETT based on his clothing is
seated at a different desk with his feet propped holding an American flag and a cell phone. Another
unidentified individual in a brown jacket is sitting next to him on a couch.
        Video surveillance from a camera positioned outside of the Speaker’s main office door
captures individuals entering and exiting the office. At approximately 2:30 p.m., several
unidentified individuals appear to try the door to the office however the door is locked. At
approximately 2:33 p.m. an unidentified individual pushes in the door to the office. At 2:50 p.m.
BARNETT is captured on surveillance video carrying an American flag and a cellular phone while
entering the doors which lead to the Speaker’s conference room adjoining the main office space.
As he is entering it, he is following behind the unidentified individual in the brown jacket. At 2:56
p.m. BARNETT is captured leaving the main office doors of the Speaker’s office space with only
a phone in his hand.
        On the same date, BARNETT spoke to media outlets in a video recording. In the recording,
BARNETT is wearing the same hat and plaid jacket as worn inside of the Speaker’s office except
that BARNETT appears to have removed his shirt. BARNETT is asked by a person off camera
how BARNETT obtained an envelope he is holding, which was addressed to The Honorable Billy
Long 2453 Rayburn House Office Building Washington, D.C. 20515 with a return address of
Office of the Speaker U.S. House of Representatives Washington, D.C. 20515 and a digital
signature of Nancy Pelosi. BARNETT states “I did not steal it. I bled on it because they were
macing me and I couldn’t fucking see so I figured I am in her office. I got blood on her office. I
put a quarter on her desk even though she ain’t fucking worth it. And I left her a note on her desk
that says “Nancy, Bigo was here, you Bitch.”
        In another photograph which appears to be taken outside on Capitol grounds, BARNETT
is depicted holding the envelope he purported to have taken from Speaker Pelosi’s office. Based
on the writing on the envelope, the envelope appears to be the same envelope BARNETT was
photographed holding inside of the office building.
        Based on the foregoing, your affiant submits that there is probable cause to believe that
BARNETT violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; or (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions. For purposes of Section 1752 of Title 18, a restricted
building includes a posted, cordoned off, or otherwise restricted area of a building or grounds
where the President or other person protected by the Secret Service is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.
        Your affiant also submits that there is probable cause to believe that BARNETT violated
40 U.S.C. §5104(e)(2)(C), (D), and (G), which makes it a crime to willfully and knowingly (C)
with the intent to disrupt the orderly conduct of official business, enter or remain in a room in any
of the Capitol Buildings set aside or designated for the use of – (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress; or (ii) the
Library of Congress; (D) utter loud, threatening, or abusive language, or engage in disorderly or
disruptive conduct, at any place in the Ground or in any of the Capitol Buildings with the intent to
  Case Case
       1:21-mj-00013-GMH  *SEALED*
            1:21-mj-00013-GMH      Document
                               Document     1-1 01/19/21
                                        17 Filed Filed 01/07/21
                                                           Page 5Page
                                                                  of 283 of 3




impede, disrupt or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
committee of Congress or either House of Congress; or (G) parade, demonstrate, or picket in any
of the Capitol Buildings.
        Furthermore, your affiant submits, there is probable cause to believe that BARNETT also
violated 18 U.S.C. § 641, which makes it a crime to steal or purloin…, a thing of value of the
United States or of any department or agency thereof or any property made…for the United States
or any department or agency thereof . . .” For purposes of this section, the word “value” means
face, par, or market value, or cost price, either wholesale or retail, whichever is greater.



                                                    _________________________________
                                                    SPECIAL AGENT JAMES SOLTES
                                                    CAPITOL POLICE DEPARTMENT


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 7th day of January 2021.


                                                    ___________________________________
                                                    G. MICHAEL HARVEY
                                                    U.S. MAGISTRATE JUDGE
                     Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 6 of 28
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH           WESTERN DISTRICT OF ARKANSAS
                                                       District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB FAYETTEVILLE DIVISION
                                                                                                5:21MJ-5001-001
                  8QLWHG6WDWHVRI$PHULFD                                                     FILED ON JANUARY 12, 2021
                             Y
                 5LFKDUG %DUQHWW DND %LJR
                                                                            &DVH1R
                                                                                        0-



                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -DQXDU\                LQWKHFRXQW\RI                                LQWKH
                        'LVWULFWRI           &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
 86&  D             E  $            .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV
                                                 :LWKRXW /DZIXO $XWKRULW\ :KLOH &DUU\LQJ D 'DQJHURXV :HDSRQ

 86&  H  & '                    *      9LROHQW (QWU\ DQG 'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV

 86&                                     7KHIW RI 3XEOLF 0RQH\ 3URSHUW\ RU 5HFRUGV



          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG VWDWHPHQW RI IDFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s signature

                                                                                        -DPHV 6ROWHV 86 &DSLWRO 3ROLFH
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
                                                                                          \
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                              G. Michael Harvey
                                                                                                           2021.01.12 11:55:30
'DWH                                                                                            -05'00'
                                                                                                   Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                               0DJLVWUDWH -XGJH * 0LFKDHO +DUYH\
                                                                                                Printed name and title
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 7 of 28




                                    STATEMENT OF FACTS

        On January 6, 2021, your affiant, Special Agent James Soltes of Capitol Police Department
was on duty and performing my official duties as an Officer of the United States Capitol Police.
Specifically, I am assigned to the Criminal Investigations Section tasked with investigating
criminal activity in and around the Capitol grounds. As a Special Agent of the Capitol Police
Department I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws. The
U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol
include permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol. On
January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.
        At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.
        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
        In the course of my duties, I learned that an individual entered the restricted office area of
the Speaker of the House of Representatives Nancy Pelosi and took photographs with his feet
propped up on furniture. Those photos were circulated on numerous news media platforms which
identified the individual as RICHARD BARNETT of Gravette, Arkansas. Capitol Police searched
law enforcement databases including Department of Motor Vehicle records and obtained a
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 8 of 28




photograph and biographical information for BARNETT. These records confirmed that the
individual in the news photographs did in fact appear to be RICHARD BARNETT of Gravette,
Arkansas DOB 07/12/1960.
        The photos circulated by news media depict BARNETT in and around U.S. Capitol
property. One photo shows BARNETT seated inside of Nancy Pelosi’s office with his feet propped
on a desk with an America flag lying on an adjacent credenza. BARNETT is wearing a hat, plaid
jacket, blue jeans, and brown boots in the photo. Another photo depicts BARNETT seated holding
an envelope in his left hand addressed to The Honorable Billy Long 2453 Rayburn House Office
Building Washington, D.C. 20515 and a digital signature of Nancy Pelosi. In another photo, an
individual whose face is blocked by a flag but appears to be BARNETT based on his clothing is
seated at a different desk with his feet propped holding an American flag and a cell phone. Another
unidentified individual in a brown jacket is sitting next to him on a couch.
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 9 of 28




       Video surveillance from a camera positioned outside of the Speaker’s main office door
captures individuals entering and exiting the office. At approximately 2:30 p.m., several
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 10 of 28




unidentified individuals appear to try the door to the office however the door is locked. At
approximately 2:33 p.m. an unidentified individual pushes in the door to the office. At 2:50 p.m.
BARNETT is captured on surveillance video carrying an American flag and a cellular phone while
entering the doors which lead to the Speaker’s conference room adjoining the main office space.
As he is entering it, he is following behind the unidentified individual in the brown jacket. At 2:56
p.m. BARNETT is captured leaving the main office doors of the Speaker’s office space with only
a phone in his hand.
        On the same date, BARNETT spoke to media outlets in a video recording. In the recording,
BARNETT is wearing the same hat and plaid jacket as worn inside of the Speaker’s office except
that BARNETT appears to have removed his shirt. BARNETT is asked by a person off camera
how BARNETT obtained an envelope he is holding, which was addressed to The Honorable Billy
Long 2453 Rayburn House Office Building Washington, D.C. 20515 with a return address of
Office of the Speaker U.S. House of Representatives Washington, D.C. 20515 and a digital
signature of Nancy Pelosi. BARNETT states “I did not steal it. I bled on it because they were
macing me and I couldn’t fucking see so I figured I am in her office. I got blood on her office. I
put a quarter on her desk even though she ain’t fucking worth it. And I left her a note on her desk
that says “Nancy, Bigo was here, you Bitch.”
        In another photograph which appears to be taken outside on Capitol grounds, BARNETT
is depicted holding the envelope he purported to have taken from Speaker Pelosi’s office. Based
on the writing on the envelope, the envelope appears to be the same envelope BARNETT was
photographed holding inside of the office building.




        On January 8, 2021, BARNETT waived his Miranda rights and participated in a custodial
interview with law enforcement. During the interview, Barnett admitted driving from Arkansas to
Washington D.C. to participate in the “Stop the Steal” Rally. During the course of the protests,
BARNETT stated he was pushed inside of the Capitol by a large crowd. BARNETT returned the
       Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 11 of 28




above pictured envelope to law enforcement during the interview. Law enforcement had
previously learned from Speaker Pelosi’s staff that the envelope was empty at the time it was taken
from Speaker Pelosi’s office.

       On January 11, 2021, your affiant learned that law enforcement received a tip that in one
or more of the photographs of BARNETT seated in Speaker Pelosi’s office BARNETT was
carrying a stun gun. Your affiant reviewed the photographs again and determined the tip to be
accurate. As seen in the zoomed in box in the photograph below, the ZAP brand is clearly visible
on the stun gun tucked into BARNETT’s pants. Based on the brand on the weapon, and its
appearance, the weapon appeared to be a ZAP Hike N Strike 950,000 Volt Stun Gun Walking
Stick.




       On January 11, 2021, your affiant also learned that law enforcement conducted a search on
January 8, 2021, at the residence of BARNETT located on Mount Olive Road, Gravette, Arkansas
pursuant to a search warrant issued by Chief U.S. Magistrate Judge Erin L. Wiedemann in the
Western District of Arkansas. During the execution of that warrant, law enforcement observed the
empty packaging for a ZAP Hike n’ Strike Hiking Staff High Voltage Stun Device inside the home.
This packaging is shown in the below photograph.
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 12 of 28




         Based on the foregoing, your affiant submits that there is probable cause to believe that
BARNETT violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; or (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions. Your affiant further submits that there is probable cause
to believe that BARNETT violated 18 U.S.C. § 1752(b)(1)(A) which makes a violation of 18
U.S.C. § 1752(a) a crime punishable by up to 10 years imprisonment where the person, during and
in relation to the offense, uses or carries a deadly or dangerous weapon or firearm. For purposes
of Section 1752 of Title 18, a restricted building includes a posted, cordoned off, or otherwise
restricted area of a building or grounds where the President or other person protected by the Secret
Service is or will be temporarily visiting; or any building or grounds so restricted in conjunction
with an event designated as a special event of national significance.
         Your affiant also submits that there is probable cause to believe that BARNETT violated
40 U.S.C. §5104(e)(2)(C), (D), and (G), which makes it a crime to willfully and knowingly (C)
with the intent to disrupt the orderly conduct of official business, enter or remain in a room in any
of the Capitol Buildings set aside or designated for the use of – (i) either House of Congress or a
Member, committee, officer, or employee of Congress, or either House of Congress; or (ii) the
Library of Congress; (D) utter loud, threatening, or abusive language, or engage in disorderly or
disruptive conduct, at any place in the Ground or in any of the Capitol Buildings with the intent to
impede, disrupt or disturb the orderly conduct of a session of Congress or either House of
Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a
       Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 13 of 28




committee of Congress or either House of Congress; or (G) parade, demonstrate, or picket in any
of the Capitol Buildings.
        Furthermore, your affiant submits, there is probable cause to believe that BARNETT also
violated 18 U.S.C. § 641, which makes it a crime to steal or purloin…, a thing of value of the
United States or of any department or agency thereof or any property made…for the United States
or any department or agency thereof . . .” For purposes of this section, the word “value” means
face, par, or market value, or cost price, either wholesale or retail, whichever is greater.



                                                   _________________________________
                                                   SPECIAL AGENT JAMES SOLTES
                                                   CAPITOL POLICE DEPARTMENT


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1th day of January 2021.
                                                                             G. Michael Harvey
                                                                             2021.01.12 11:55:50
                                                                             -05'00'
                                                     ___________________________________
                                                   G. MICHAEL HARVEY
                                                   U.S. MAGISTRATE JUDGE
     Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 14 of 28




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                          FAYETTEVILLE    DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF

V.                                  CASE N O. 5:21 MJ5001-001

                                                                          DEFENDANT
 RICHARD BARNETT
                         WAIVER OF PERSONAL APPEARANCE

      I understand I have the absolute right to appear in person before the Court. After
consulting with counsel, however, I choose to waive my right to appear in person for
hearings before a Magistrate Judge, including my initial appearance and/or/arraignment
and detention hearing, and I opt instead to appear via video conference.

 D�e:__ • t�L�,!�'-  1
                         �/-




                                               Printed Name of Defendant's Attorney


                   RENUNCIA A COMPARECER EN PERSON.A

       Entiendo que tengo el derecho absoulto de presentarme en persona ante el
tribunal. Sin embargo, despues de consultarlo con mi abogado he decidido renunciar a mi
derecho de presentarme en persona a mis audiencias ante el Magistrado. lncluyendo mi
comparecencia inicial y/o la comparecencia de presentacion de acusaciones, al igual que
la audiencia de fianza. En lugar de ello he optado por presentarme por video conferencia.

 Fecha: -------
                                               Firma del Acusado


                                               Firma del abogado defensor


                                               Nombra del abrogado defensor
                 Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 15 of 28
                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      FAYETTEVILLE DIVISION

                                                      MINUTES


USA                                                      JUDGE: Erin L. Wiedemann, U. S. Magistrate Judge
PLAINTIFF                                                             Roxana Guerrero, ECRO
                                                         REPORTER:
  ATTY: Clay Fowlkes
                                                                   Roxana Guerrero
           Kim Harris                                    CLERK:

Richard Barnett                                          CASE NO. 5:21-MJ-05001-001
DEFENDANT
   ATTY: Anthony J Siano
                                                          DATE:     January 15, 2021


                             ACTION: Detention Hearing

 TIME                                                     MINUTES


12:52 pm   CONVENE-Room 210
           Court sets out purpose of hearing
           Government invokes the rule
           Government exhibits 1-12 -admitted
           Defense exhibits A,B,C,D and E -admitted
 2:13 pm   Testimony on behalf of Government begins
           Witness identified and sworn
           G1.) FBI SA Jonathan Willett
           Testimony on behalf of Government continues
           Government rests
           Testimony on behalf of Defense begins
           D1.) Jeff House
           Witness identified and sworn
           D2.) Jaklyn Chalk
           Witness identified and sworn
           D3.) Joseph Martinez
           Witness identified and sworn
           D4.) Marie Halpin
           Witness identified and sworn
           D5.) Ashlee Newburn
           Jack Schisler, FPD appointed
           Witness identified and sworn
           D6.) Earl Scroggin
              Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 16 of 28
CASE NO. 5:21-MJ-05001-001                                      DATE: January 15, 2021




TIME                                                     MINUTES

3:30 pm   Recess
3:42 pm   Reconvene
          Testimony on behalf of Defense continues
          Witness identified and sworn
          D.7) Tammy Newburn
          Jack Schisler, FPD appointed
          Defense rests
          Closing arguments by the Government
          Address by Court: details factors weighed in decision
          Court reviews conditions of release
          Defendant to be released on $5,000 unsecured bond subject to the conditions set forth in the Order of Conditions
5:28 pm   ADJOURN
              Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 17 of 28
2AO 432
                                      Administrative Office of the United States Courts
(Rev. 2/84)

                                            WITNESS AND EXHIBIT RECORD
DATE                      CASE NUMBER                OPERATOR                                 PAGE NUMBER
        1/15/2021         5:21-MJ-05001-001           Roxana Guerrero                         1
                                                                                                             PRESIDING
                  NAME OF WITNESS                       DIRECT         CROSS       REDIRECT    RECROSS
                                                                                                              OFFICIAL

 G1.SA Jonathan Willett                                       X          X                X                     X

 D1.Jeff Houpe                                                X          X

  D2.Jaklyn Chalk                                             X          X

 D3.Joseph Martinez                                           X          X

 D4. Marie Halpin                                             X          X

 D5. Ashlee Newburn                                           X          X                X                     X

  D6. Earl Scroggin                                           X          X

 D7. Tammy Newburn                                            X          X                                      X




                                                                                                            ADMITTED IN
    EXHIBIT NUMBER                                    DESCRIPTION                                 ID
                                                                                                             EVIDENCE

 Gov. Exhibit 1           Surveillance Video                                                  X                 X

 Gov. Exhibit 2           Surveillance Video                                                  X                 X

 Gov. Exhibit 3           Photo of Barnett (feet on desk)                                     X                 X

 Gov. Exhibit 4           Photo of Barnett (holding letter)                                   X                 X

 Gov. Exhibit 5           Photo of Barnett (standing with stun gun visible)                   X                 X

 Gov. Exhibit 6           YouTube Video of Barnett                                            X                 X

 Gov. Exhibit 7           Photo of stun gun box                                               X                 X

 Gov. Exhibit 8           Receipt from Bass Pro                                               X                 X

 Gov. Exhibit 9           Video from Bass Pro                                                 X                 X

 Gov. Exhibit 10          Photo of letter                                                     X                 X
              Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 18 of 28
2AO 432
                                    Administrative Office of the United States Courts
(Rev. 2/84)

                                      WITNESS AND EXHIBIT RECORD
DATE                   CASE NUMBER                   OPERATOR                               PAGE NUMBER
        1/15/2021      5:21-MJ-05001-001             Roxana Guerrero                        1
                                                                                                           PRESIDING
                NAME OF WITNESS                        DIRECT       CROSS        REDIRECT    RECROSS
                                                                                                            OFFICIAL




                                                                                                          ADMITTED IN
    EXHIBIT NUMBER                                   DESCRIPTION                                ID
                                                                                                           EVIDENCE

 Gov. Exhibit 11       Photo of Barnett with silencer                                       X                 X

 Gov. Exhibit 12       News interview with Barnett (November 2020)                          X                 X

 Def. Exhibit A-E      Documents relating to cases to other Defendants arrested             X                 X

                       in relation to the protests
 Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 19 of 28



                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                        FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

           v.           CASE NO. 5:21-MJ-5001

RICHARD BARNETT                                                DEFENDANT


                               O R D E R

     At the conclusion of the detention hearing on this date, the

Court determined that the Defendant should be released on bond.

 The Government moved for a three-day stay of the release order

to allow it file an appeal under 18 U.S.C. § 3145(a).         The motion

is DENIED, as the Court believes that the very restrictive

conditions of release imposed, including home incarceration and

location monitoring, will ensure that the Defendant will not pose

a flight risk or danger pending any appeal, and that the Defendant

can easily be taken back into custody should the release order be

overturned.

     IT IS SO ORDERED this 15th day of January, 2021.




                    áB XÜ|Ç _A j|xwxÅtÇÇ
                    HON. ERIN L. WIEDEMANN
                    UNITED STATES MAGISTRATE JUDGE
        Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 20 of 28




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                             PLAINTIFF

               v.                     No.5:21MJ-5001-001

                             Corresponding Case No. 1:21-mj-00013
                                    USDC District of Columbia

RICHARD BARNETT aka “BIGO”                                                         DEFENDANT


                                           ORDER

        At the initial appearance conducted on a Complaint from the District of Columbia, the

defendant waived the issues of identity and probable cause pending removal of the case to the

District of Columbia. The Defendant requested a detention hearing be set in this District.

Accordingly, the Defendant is considered detained and remanded to the custody of the United States

Marshals Service pending outcome of the detention hearing in this District.

        The Detention hearing is scheduled for Friday January 15, 2021 at 12:30 p.m. via zoom.

        SO ORDERED this 12th day of January, 2021.




                                      BáBXÜ|Ç _A j|xwxÅtÇÇ
                                      HONORABLE ERIN L. WIEDEMANN
                                      UNITED STATES CHIEF MAGISTRATE JUDGE
 Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 21 of 28



                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                        FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

           v.           CASE NO. 5:21-MJ-5001

RICHARD BARNETT                                                DEFENDANT


                               O R D E R

     The District Court Clerk is directed to file the bond granted

by this Court under seal.     The Defendant shall not be released on

this bond, as a stay has been issued in the District of Columbia

pending an appeal of the release decision.

     IT IS SO ORDERED this 16th day of January, 2021.




                            áB XÜ|Ç _A j|xwxÅtÇÇ
                            HON. ERIN L. WIEDEMANN
                            UNITED STATES MAGISTRATE JUDGE
       Case
      Case   1:21-mj-00013-GMHDocument
           1:21-mj-00013-GMH   Document178 Filed
                                           Filed01/19/21
                                                 01/15/21 Page
                                                          Page22
                                                               1 of
                                                                  of128

                                                WESTERN DISTRICT OF ARKANSAS
                                                    FAYETTEVILLE DIVISION
                                                      5:21MJ-5001-001
                       UNITED STATES DISTRICT COURT FILED ON JANUARY 19, 2021
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
       v.                                   : MAGISTRATE NO. 21-MJ-13 (GMH)
                                            :
RICHARD BARNETT,                            :
     Defendant.                             :


                                    TRANSPORT ORDER

       Having considered the United States’ Motion to have the defendant Richard Barnett

transported from the Western District of Arkansas to the District of Columbia for further

proceedings on the Complaint filed against him, it is hereby ORDERED

       That the United States Marshals Service transport the defendant forthwith from the

Western District of Arkansas to the District of Columbia for further proceedings in this matter.




       DATE:     -DQXDU\

                                            BERYL A. HOWELL
                                            CHIEF JUDGE, UNITED STATES DISTRICT
                                            COURT FOR THE DISTRICT OF COLUMBIA




                                               1
                   Case 1:21-mj-00013-GMH Document 17 Filed 01/19/21 Page 23 of 28
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofArkansas
                                                                            __________

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No. 5:21-mj-05001
                                                                      )
              Richard Barnett aka Bigo                                )         Charging District’s
                           Defendant                                  )         Case No.    1:21-mj-00013

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                  District of Columbia           ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
N/A                                                             .

          The defendant:        ✔ will retain an attorney.
                                u
                                u is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             01/19/2021
                                                                                           Judge’s signature
                                                                Hon. Erin L. Wiedemann U.S. Magistrate Judge
                                                                                         Printed name and title
1/29/2021             Case 1:21-mj-00013-GMH Document
                                                 Western17
                                                        DistrictFiled   01/19/21 Page 24 of 28
                                                                 of Arkansas


                                     Query       Reports         Utilities   Help    What's New    Log Out

                                                                                                                  CLOSED

                                    U. S. District Court
                          Western District of Arkansas (Fayetteville)
               CRIMINAL DOCKET FOR CASE #: 5:21-mj-05001-ELW All Defendants


 Case title: USA v. Barnett                                                         Date Filed: 01/08/2021
 Other court case number: 1:21-mj-00013 District of Columbia                        Date Terminated: 01/19/2021


 Assigned to: Honorable Erin L. Wiedemann

 Defendant (1)
 Richard Barnett                                                     represented by Anthony J Siano
 TERMINATED: 01/19/2021                                                             Anthony J. Siano, ESQ.
 also known as                                                                      333 Westchester Avenue
 Bigo                                                                               Suite S302
 TERMINATED: 01/19/2021                                                             White Plains, NY 10604
                                                                                    914-997-0100
                                                                                    Fax: 914-997-0100
                                                                                    Email: tonysiano@aol.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Retained

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 18:1752(a)-KNOWINGLY ENTERING OR
 REMAINING IN ANY RESTRICTED
 BUILDING OR GROUNDS WITHOUT
 LAWFUL AUTHORITY; 40:5104(e)(2)-
 VIOLENT ENTRY AND DISORDERLY
 CONDUCT ON CAPITOL GROUNDS;

https://arwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?596833508725239-L_1_0-1                                                    1/5
1/29/2021     Case 1:21-mj-00013-GMH Document
                                         Western17
                                                DistrictFiled   01/19/21 Page 25 of 28
                                                         of Arkansas

 18:641-THEFT OF PUBLIC MONEY,
 PROPERTY, OR RECORDS



 Plaintiff
 USA                                                                 represented by Kimberly Nicole Davis Harris
                                                                                    United States Attorney's Office
                                                                                    414 Parker Avenue
                                                                                    Fort Smith, AR 72901
                                                                                    (479) 783-5125
                                                                                    Fax: (479) 441-0578
                                                                                    Email: Kimberly.Harris@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Assistant US Attorney




  Date Filed            #    Docket Text
  01/08/2021                 Arrest (Rule 5) of Richard Barnett.Other District: District of Columbia USDC Case No.
                             1:21-mj-00013. (rg) (Entered: 01/11/2021)
  01/08/2021             1 COMPLAINT as to Richard Barnett. (rg) (Entered: 01/11/2021)
  01/08/2021             2 THE DOCUMENT IS RESTRICTED TO COURT USERS.

                             Arrest Warrant as to Richard Barnett.(USDC, District of Columbia, Case No. 1:21-mj-
                             00013). (rg) (Entered: 01/11/2021)
  01/11/2021             3 Arrest Warrant Returned Executed on 1/8/2021 as to Richard Barnett.(USDC, District of
                           Columbia, Case No. 1:21-mj-00013) (rg) (Entered: 01/11/2021)
  01/11/2021             4 TEXT ONLY ORDER Setting Hearings as to Richard Barnett. This hearing will be
                           accessible via video conference ONLY. Access to the courthouse will not be allowed.
                           Any non-party desiring access to the hearing should contact chambers at
                           ELWinfo@arwd.uscourts.gov by 1/11/2021 5:00 PM and state their interest in the
                           case. Recording of these proceedings by any means is prohibited (see FRCrimP 53
                           and Local Rule 83.2(a)). Violation of this prohibition may result in sanctions.
                           Disruptive behavior will not be tolerated and may result in automatic removal from
                           the conference. Please keep devices on mute unless asked to speak by the judge.
                           Initial Appearance - Rule 5 set for 1/12/2021 03:00 PM before Honorable Erin L.
                           Wiedemann. Signed by Honorable Erin L. Wiedemann on January 11, 2021. (cc via
                           CM/ECF: U.S. Probation Office, U.S. Marshals Service) (rg) (Entered: 01/11/2021)
  01/11/2021             5 WAIVER of PERSONAL APPEARANCE at a Rule 5 Initial Appearance pursuant to the
                           CARES Act of 2020 with the consent of the Defendant, or the Juvenile, after consultation
                           with counsel by Richard Barnett. (rg) (Entered: 01/11/2021)
  01/11/2021             6 MOTION for Anthony J. Siano to Appear Pro Hac Vice by Richard Barnett. (src)
                           (Entered: 01/11/2021)
  01/11/2021                 CLERK'S NOTICE REGARDING FILING FEE. The following document was received
                             and filed without the appropriate filing fee as to Richard Barnett : 6 MOTION for Anthony
                             J. Siano to Appear Pro Hac Vice.

https://arwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?596833508725239-L_1_0-1                                                       2/5
1/29/2021             Case 1:21-mj-00013-GMH Document   Western17
                                                               DistrictFiled   01/19/21 Page 26 of 28
                                                                        of Arkansas

                          You MUST pay the filing fee of $ 100.00 or file a motion to proceed In Forma
                          Pauperis, if appropriate, within 2 business days.

                             Present your payment to the appropriate Divisional Office or Pay Online, using the
                             Criminal -> Other Documents -> Filing Fee Submitted event. (src) (Entered:
                             01/11/2021)
  01/12/2021             7 ORDER granting 6 Motion to Appear Pro Hac Vice. Anthony Siano appearing for as
                           to Richard Barnett (1). The Court waives the requirement that local counsel be
                           designated.Mr. Siano is directed to immediately register for Pro Hac Vice filer access
                           through PACER and enter his appearance in this matter. Mr. Siano is further
                           directed to immediately pay the requisite Pro Hac Vice fee immediately following the
                           unsealing of this case. Signed by Honorable Erin L. Wiedemann on January 12, 2021.
                           (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service) (rg) (Entered:
                           01/12/2021)
  01/12/2021             8 NOTICE OF ATTORNEY APPEARANCE: Anthony J Siano appearing for Richard
                           Barnett. (src) (Entered: 01/12/2021)
  01/12/2021             9 AMENDED COMPLAINT as to Richard Barnett. (rg) (Entered: 01/12/2021)
  01/12/2021           10 THIS DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND COURT
                          USERS.

                             Penalties as to Richard Barnett. (rg) (Entered: 01/12/2021)
  01/12/2021           11 THE DOCUMENT IS FILED UNDER SEAL WITH THE COURT.

                             PRETRIAL REPORT in case as to Richard Barnett. (tree) (Entered: 01/12/2021)
  01/12/2021                 Case unsealed as to Richard Barnett. (rg) (Entered: 01/12/2021)
  01/12/2021           12 TEXT ONLY Minute Entry for proceedings held before Honorable Erin L. Wiedemann:
                          Initial Appearance in Rule 5 Proceedings as to Richard Barnett held on 1/12/2021.
                          Appearance entered by Anthony Siano, Retained, on behalf of defendant. Defendant
                          waived the issues of identity and probable cause in this district. Defendant requested a
                          Detention Hearing in open court. Defendant remanded to custody of U.S. Marshals Service
                          pending Detention Hearing in this district. (Roxana Guerrero-Digital Recorder)
                          (Proceedings held in Fayetteville-Room 210) (rg) (Entered: 01/12/2021)
  01/12/2021           13 ORDER OF DETENTION as to Richard Barnett. Defendant remanded to the
                          custody of the U.S. Marshals Service pending hearing or release on bond. Detention
                          Hearing set for 1/15/2021 12:30 PM in Fayetteville - 2nd flr (Rm 210) before
                          Honorable Erin L. Wiedemann. Signed by Honorable Erin L. Wiedemann on
                          January 12, 2021. (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service)
                          (rg) (Entered: 01/12/2021)
  01/12/2021           14 TEXT ONLY ORDER Setting Hearings as to Richard Barnett. This hearing will be
                          accessible via video conference ONLY. Access to the courthouse will not be allowed.
                          Any non-party desiring access to the hearing should contact chambers at
                          ELWinfo@arwd.uscourts.gov by 1/14/2021 12:00 PM and state their interest in the
                          case. Recording of these proceedings by any means is prohibited (see FRCrimP 53
                          and Local Rule 83.2(a)). Violation of this prohibition may result in sanctions.
                          Disruptive behavior will not be tolerated and may result in automatic removal from
                          the conference. Please keep devices on mute unless asked to speak by the judge
                          Detention Hearing set for 1/15/2021 12:30 PM before Honorable Erin L. Wiedemann.
                          Signed by Honorable Erin L. Wiedemann on January 12, 2021. (cc via CM/ECF: U.S.
                          Probation Office, U.S. Marshals Service) (rg) (Entered: 01/12/2021)
https://arwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?596833508725239-L_1_0-1                                                3/5
1/29/2021             Case 1:21-mj-00013-GMH Document
                                                 Western17
                                                        DistrictFiled   01/19/21 Page 27 of 28
                                                                 of Arkansas

  01/13/2021                 Pro Hac Vice motion filing fee paid as to Richard Barnett re Clerk's Notice Regarding
                             Filing Fee,, : $ 100, receipt number AARWDC-2311682. (Siano, Anthony) (Entered:
                             01/13/2021)
  01/15/2021           15 THE DOCUMENT IS FILED UNDER SEAL WITH THE COURT.

                             Addendum to PRETRIAL REPORT in case as to Richard Barnett. (tree) (Entered:
                             01/15/2021)
  01/15/2021           16 Minute Entry for proceedings held before Honorable Erin L. Wiedemann: Detention
                          Hearing as to Richard Barnett held on 1/15/2021. (Roxana Guerrero-Digital Recorder)
                          (Proceedings held in Fayetteville-Room 210) (Attachments: # 1 witness/exhibit list) (rg)
                          (Entered: 01/15/2021)
  01/15/2021           17 ORDER DENYING Government's motion for three-day stay of the release order as
                          to Richard Barnett; see order for specifics. Signed by Honorable Erin L. Wiedemann
                          on January 15, 2021. (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service)
                          (rg) (Entered: 01/15/2021)
  01/16/2021           18 ORDER directing the District Court Clerk to file the bond granted by this Court
                          under seal as to Richard Barnett; see order for specifics. Signed by Honorable Erin
                          L. Wiedemann on January 16, 2021. (cc via CM/ECF: U.S. Probation Office, U.S.
                          Marshals Service) (rg) Modified text on 1/19/2021 (lgd). (Entered: 01/16/2021)
  01/16/2021           19 *UNDER SEAL* Unsecured Bond Entered as to Richard Barnett in amount of $5,000.00.
                          (rg) (rg). (Entered: 01/16/2021)
  01/16/2021           20 *UNDER SEAL* ORDER Setting Conditions of Release as to Richard Barnett (1)
                          $5,000.00 Unsecured Bond. Signed by Honorable Erin L. Wiedemann on January 16,
                          2021. (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service) (rg) (rg). (Entered:
                          01/16/2021)
  01/19/2021           21 MOTION for Emergency Stay and Review of Release order to Stay.(USDC, District of
                          Columbia, Case No. 21-MJ-13) by USA as to Richard Barnett. (rg) (Entered: 01/19/2021)
  01/19/2021           22 ORDER as to Richard Barnett GRANTING the governments Motion to Stay. Signed
                          by Chief Judge Beryl A. Howell on January 15, 2021.(USDC, District of Columbia,
                          Case No. 21-MJ-13) (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service)
                          (rg) (Entered: 01/19/2021)
  01/19/2021           23 ORDER, as to RICHARD BARNETT, GRANTING the governments Motion to
                          Transport. Signed by Chief Judge Beryl A. Howell on January 15, 2021.(USDC,
                          District of Columbia, Case No. 21-MJ-13) (cc via CM/ECF: U.S. Probation Office,
                          U.S. Marshals Service) (rg) (Entered: 01/19/2021)
  01/19/2021           24 COMMITMENT TO ANOTHER DISTRICT as to Richard Barnett. Defendant committed
                          to District of District of Columbia. Signed by Honorable Erin L. Wiedemann on January
                          19, 2021. (cc via CM/ECF: U.S. Probation Office, U.S. Marshals Service) (rg) (Entered:
                          01/19/2021)
  01/19/2021           25 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Detention Hearing as to Richard
                          Barnett held on January 15, 2021, before Judge Erin L. Wiedemann. Court
                          Reporter/Transcriber Paula K Barden, Telephone number
                          paula_barden@arwd.uscourts.gov. Transcript may be viewed at the court public terminal
                          or purchased through the Court Reporter/Transcriber. After the Release of Transcript
                          Restriction deadline, it, or a redacted transcript, may be obtained through the Court
                          Reporter/Transcriber or PACER A Notice of Intent to Request Redaction of the Transcript
                          MUST be filed within 7 calendar days of the filing of the transcript and served manually
https://arwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?596833508725239-L_1_0-1                                                   4/5
1/29/2021             Case 1:21-mj-00013-GMH Document     Western17
                                                                 DistrictFiled   01/19/21 Page 28 of 28
                                                                          of Arkansas

                          on the court reporter/transcriber. Redaction Request due 2/9/2021. Redacted Transcript
                          Deadline set for 2/19/2021. Release of Transcript Restriction set for 4/19/2021. (pkb)
                          (Entered: 01/19/2021)
  01/19/2021           26 Notice to District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to Richard
                          Barnett. Your case number is: 1:21mj-00013. (If you require certified copies of any
                          documents, please send a request to CRinfo_Team@arwd.uscourts.gov.) (If you wish to
                          designate a different email address to notify your court of future criminal case transfers,
                          please send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.) (rg)
                          (Entered: 01/19/2021)




https://arwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?596833508725239-L_1_0-1                                                      5/5
